 1   WANGER JONES HELSLEY PC
     265 E. River Park Circle, Suite 310
 2   Fresno, California 93720
     Telephone: (559) 233-4800
 3   Facsimile: (559) 233-9330
 4   Peter M. Jones, Esq. SBN# 105811
 5   Attorneys for: Defendant, Jose Guadalupe Espino

 6
 7                             UNITED STATES DISTRICT COURT

 8                           EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                           Case No.: 1:17-CR-00142-DAD
10
                   Plaintiff(s),                         STIPULATION TO CONTINUE THE
11                                                       SENTENCING HEARING;
           v.
12                                                       DECLARATION OF PETER M.
     JOSE GUADALUPE ESPINO                               JONES; AND ORDER THEREON
13
                   Defendant(s).
14
15
16                  Defendant, JOSE GUADALUPE ESPINO, by and through counsel, Peter M.

17   Jones, and Plaintiff, UNITED STATES OF AMERICA, by and through counsel, Vincenza

18   Rabenn, HEREBY STIPULATE that the Sentencing Hearing for Mr. Espino in the above

19   entitled matter now set for September 3, 2019 at 10:00 a.m. be rescheduled to be heard on

20   October 7, 2019 at 10:00 a.m. pending approval and order of the court.

21   Dated: August 14, 2019                     Respectfully Submitted,

22
                                                By: /s/ PETER M. JONES_________________
23                                                 PETER M. JONES, Attorney for
                                                   Defendant, Jose Guadalupe Espino
24
     Dated: August 14, 2019                     MCGREGOR W. SCOTT, U.S. Attorney
25                                              UNITED STATES ATTORNEY’S OFFICE
26
                                                By: /s/ VINCENZA RABENN______________
27                                                 VINCENZA RABENN,
                                                   Assistant U.S. Attorney
28


                                                   1
     ____________________________________________________________________________________________________
 1                                  DECLARATION OF PETER M. JONES

 2                  I Peter M. Jones, declare as follows: Mr. Espino’s current sentencing date is on

 3   September 3, 2019. Unanticipated circumstances have rendered that date difficult for me to

 4   effectively represent my client. I have discussed a brief continuance of that date with the United

 5   States Attorney, Vincenza Rabenn, who is handling the case for the government. Ms. Rabenn

 6   was understanding of my situation and agreed to stipulate to continue Mr. Espino’s sentencing

 7   to October 7, 2019 at 10:00 a.m.

 8                  I declare under penalty of perjury that the foregoing is true and correct. Executed

 9   on August 14, 2019, at Fresno California.

10
                                                                    /s/ Peter M. Jones________
11                                                                  Peter M. Jones
12
13                                                ORDER

14
                    Having reviewed the above Stipulation and Good Cause Appearing, it is hereby
15
     ordered that the Sentencing Hearing for Defendant, Jose Guadalupe Espino, currently set on
16
     September 3, 2019 at 10:00, be continued to October 7, 2019 at 10:00 a.m.
17
18   IT IS SO ORDERED.

19      Dated:     August 14, 2019
                                                         UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28


                                                   2
     ____________________________________________________________________________________________________
